Case 1:15-cr-00867-RMB Document 585 Filed 12/17/19 Page 1of 2

King & Spalding LLP

KING & SPALDING 1185 Avenue of the Americas, 35th Floor

New York, NY 10036-4003
Tel: +1 212 556 2100

Fax: +1 212 556 2222
www.kslaw.com

Andrew C. Hruska

Partner

Direct Dial: +1 212 556 2278
Direct Fax: +1 212 556 2222
ahruska@kslaw.com

December 17, 2019
VIA HAND DELIVERY

Honorable Richard M. Berman, U.S.D.J.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007

Re: United States v. Tiirkiye Halk Bankasi A.S., a/k/a/ “Halkbank”
U.S. District Court for the Southern District of New York
No. 1:15-cr-00867-RMB

Dear Judge Berman:

We submit this letter, along with the attached appendices, to request this Court stay
further proceedings on behalf of Tiirkiye Halk Bankasi A.S. (“Halkbank” or the “Bank”). On
December 17, 2019, the Bank filed a petition for mandamus to the Second Circuit, seeking an

order directing this Court to allow Halkbank to enter a special appearance. The petition is
attached to this letter as Attachment B. The Bank respectfully requests that this Court stay all
proceedings, including the show cause briefing, hearing, and the subsequent arraignment,
pending a decision by the Second Circuit on the Bank’s mandamus petition. As set forth in the
attached Memorandum of Law (Attachment A), a stay is required to protect the Bank from

irreparable harm while the petition is pending.

* K * k *
Case 1:15-cr-00867-RMB Document 585 Filed 12/17/19 Page 2 of 2

December 17, 2019
Page 2

For the foregoing reasons and the reasons set forth in Halkbank’s Memorandum of Law,

this Court should grant Halkbank’s request to stay proceedings pending the Second Circuit’s

a OL
C. Hruska

Andrew

ruling on the Bank’s mandamus petition.

  

By E-Mail and U.S. Mail:
Michael Dennis Lockard, Esq.

Sidhardha Kamaraju, Esq.
David William Denton, Jr., Esq.
Jonathan Rebold, Esq.

Kiersten Fletcher, Esq.

United States Attorney’s Office
Southern District of New York
One St. Andrew’s Plaza

New York, New York 10007

By Hand:
Honorable Richard M. Berman

United States District Judge

Danie! Patrick Moynihan United States Courthouse
Courtroom 17B

500 Pearl St.

New York, New York 10007
